DETAILED ACTION

This action is in response to the amendment filed on 7/12/22.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 2, 5, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over the admitted prior art (Instant specification page 1, line 7 to page 2, line 2) in view of Wahl et al. (U.S. Patent 3,002,385) and further Kelley et al. (U.S. Patent Application Publication 2005/0139142) and/or Welin et al. (U.S. Patent Application Publication 2017/0213441) and optionally further Pieper et al. (U.S. Patent 5,152,611).
The admitted prior art discloses a method of wrapping a vehicle, the method comprises applying a wrapping film to a vehicle including an area requiring post-heating and including a contoured region of the vehicle and heating the wrapping film to effect a post-heating operation (Page 1, line 7 to page 2, line 2).
As to the limitations in claim 1 of “locating a thermochromics material in, adjacent or proximate an area requiring post-heating” and heating the wrapping film to effect the post-heating operation “until the thermochromics material changes colour” and claims 2, 5, and 8, the admitted art teaches during heating it is necessary to monitor the temperature of the film to check for adequate heating and suggests intermittently removing the heating source and checking the temperature using a thermometer.  The admitted prior art does not expressly teach a thermochromics material.  The admitted prior art does not teach away from a thermochromics material.  It is known to monitor the temperature of a workpiece undergoing heating (e.g. to determine a particular temperature is reached, to detect overheating, etc.) by adhering (via adhesive) a temperature indicator material (comprising 11-15 and 17) (i.e. the temperature indicator material changes colour due to a change in temperature and is considered a thermochromics material and including regarding claim 2 the thermochromics material undergoes an irreversible/non-reversible colour change) to the workpiece and visually observing the temperature indicator material (e.g. that a particular temperature in the heating has been reached) as taught by Wahl (Column 1, lines 9-23 and 31-33 and 64-71 and Column 2, lines 16-18 and 33-52 and Column 10, lines 42-47).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to monitor the temperature as taught by the admitted prior art by locating a thermochromics material of a temperature indicator material (by adhering it to the wrapping film) in, adjacent or proximate the area and including the contoured region of the vehicle requiring post-heating and heating the wrapping film to effect the post-heating operation until the thermochromics material changes colour by a visual inspection of the thermochromics material on the vehicle thereby indicating the adequate heating temperature is reached not only as a simple substitution of one known method to monitor the temperature for another to yield predictable results as evidenced by Wahl but to continuously monitor the temperature without needing to intermittently remove the heating source and check the temperature using a thermometer.
As to the limitations in claim 1 of “removably securing it to the wrapping film” and “subsequently removing the thermochromics material” and claim 9, Wahl does not expressly teach the thermochromics material of a temperature indicator material is permanently or temporarily adhered wherein it is well understood by one of ordinary skill in the art of adhering a temperature indicator material (including thermochromic) the adhering is by permanent or temporary/removably adhering as evidenced by Kelley (Paragraph 0020) and/or Welin (Paragraphs 0045 and 0049 and including as described in priority document SE 1650073-8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the thermochromics material of a temperature indicator material taught by the admitted prior art as modified by Wahl is removably secured/adhered to the wrapping film not only as is nothing more than choosing from the finite, identified predictable solutions with a reasonable expectation of success as evidenced by Kelley and/or Welin but so that the thermochromics material is removed subsequent to once the thermochromics material on the vehicle has been visually inspected to verify the adequate heating temperature is reached so that the thermochromics material (which has already performed the required function) does not interfere with the visual or aesthetic impact the wrapping film is intended to provide as taught by the admitted prior art (Page 1, lines 7-10).  
As to the limitation in claim 1 of “thermochromics material”, as noted above Wahl teaches the temperature indicator material changes colour due to a change in temperature and is considered a thermochromics material.  In the event it is somehow considered Wahl does not necessarily teach a thermochromics material the following optional rejection is made.  Wahl teaches the temperature indicator material comprises temperature indicating material (14) that melts (so that lower colour material 13 is visible) made of organic or inorganic substances such as inorganic salts (Column 4, lines 1-21).  Wahl is not limited to any particular temperature indicating material (Column 5, lines 1-2).  It is known in the same art the temperature indicating material (that melts and including irreversibly changes colour from opaque to translucent when the defined temperature is reached so that lower colour material is visible) is made of organic substance as taught by Pieper (Column 3, lines 6-11 and Column 5, lines 5-24) and including as an improvement to that taught by Wahl (Column 2, lines 60-64) wherein the material does not contain environmentally harmful substances such as heavy metals and does not create gaseous or tar-like decomposition products (Column 4, lines 21-23).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the temperature indicating material (14) of the temperature indicator material (comprising 11-15 and 17) in the admitted prior art as modified by Wahl is an organic substance (that melts and changes colour from an opaque colour to a translucent colour when the defined temperature is reached/thermochromics material) as taught by Pieper not only as a simple substitution of one known temperature indicating material to yield predictable results but does not contain environmentally harmful substances such as heavy metals and does not create gaseous or tar-like decomposition products.
Claims 1, 2, 5, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bettinger (U.S. Patent 6,475,559) in view of Van Praet (U.S. Patent 5,573,848) and further Kelley and/or Welin and optionally further the admitted prior art.
Bettinger discloses a method of wrapping a vehicle, the method comprises applying a wrapping film (1) to a vehicle (4) including an area requiring post-heating (i.e. heating after applying the wrapping film) and heating the wrapping film to effect a post-heating operation (Figure 1 and Column 1, lines 15-16 and Column 3, lines 39-54 and Column 5, lines 14-24 and Column 6, lines 26-40).
As to the limitations in claim 1 of “locating a thermochromics material in, adjacent or proximate an area requiring post-heating” and heating the wrapping film to effect the post-heating operation “until the thermochromics material changes colour” and claim 5, Bettinger teaches heating (during the post-heating operation) to shrink the film and activate an adhesive on the film to adhere the film and vehicle (Column 6, lines 26-34).  Bettinger does not expressly teach a thermochromics material.  Bettinger does not teach away from a thermochromics material.  It is known in applying heat to shrink an article and activate an adhesive on the article to adhere the article and a substrate a temperature indicator material (comprising 8 and 10) that visibly changes colour (e.g. green to black) due to a change in temperature, i.e. a thermochromics material, is adhered to the article (12) to monitor and control the heating to reveal that a pre-selected temperature for the shrinking and activating was reached as taught by Van Praet (Figure 2b and Column 1, lines 20-25 and 44-64 and Column 2, lines 1 and 45-47 and Column 4, line 56 to Column 5, line 33) and optionally wherein it is known to monitor the temperature of a wrapping film to check for adequate heating as evidenced by the admitted prior art (described above in full detail).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include in Bettinger locating a thermochromics material of a temperature indicator material (by adhering it to the wrapping film) in, adjacent or proximate the area requiring post-heating and heating the wrapping film to effect the post-heating operation until the thermochromics material changes colour by a visual inspection of the thermochromics material on the vehicle to monitor and control the heating to reveal that a pre-selected temperature for the shrinking and activating was reached as is known in the art as taught by Van Praet and optionally further consistent with that known in the art to monitor the temperature of a wrapping film to check for adequate heating as evidenced by the admitted prior art.
As to the limitations in claim 1 of “removably securing it to the wrapping film” and “subsequently removing the thermochromics material” and claim 9, Van Praet does not expressly teach the thermochromics material of a temperature indicator material is permanently or temporarily adhered wherein it is well understood by one of ordinary skill in the art of adhering a temperature indicator material (including thermochromic) the adhering is by permanent or temporary/removably adhering as evidenced by Kelley (described above in full detail) and/or Welin (described above in full detail).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the thermochromics material of a temperature indicator material taught by Bettinger as modified by Van Praet is removably secured/adhered to the wrapping film not only as is nothing more than choosing from the finite, identified predictable solutions with a reasonable expectation of success as evidenced by Kelley and/or Welin but so that the thermochromics material is removed subsequent to once the thermochromics material on the vehicle has been inspected to reveal the pre-selected temperature was reached so that the thermochromics material (which has already performed the required function) does not interfere with the decorating and functional purpose the wrapping film is intended to provide as taught by Bettinger (Column 1, lines 16-17). 
Regarding claim 2, Van Praet does not expressly teach the thermochromics material undergoes an irreversible colour change, it being noted Van Praet does not teach away from the thermochromics material undergoes an irreversible colour change.  It is well understood by one of ordinary skill in the art of thermochromics the colour change is irreversible and/or reversible as evidenced by Bettinger (Column 4, lines 35-37).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention heating the wrapping film until the thermochromics material undergoes a colour change as taught by Bettinger as modified by Van Praet and further Kelley and/or Welin and optionally further the admitted prior art is an irreversible colour change as is nothing more than choosing from the finite, identified predictable solutions with a reasonable expectation of success as evidenced by Bettinger.
Regarding claim 8, Bettinger teaches the vehicle substrate is an automobile, ground vehicle, marine vessel, or aerospace body part (Column 3, lines 49-50) considered to necessarily comprise contoured regions so that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention locating the thermochromics material in, adjacent or proximate an area requiring post-heating for conforming the film as taught by Bettinger as modified by Van Praet and further Kelley and/or Welin and optionally further the admitted prior art include locating the thermochromics material in, adjacent or proximate a contoured region of the vehicle as is nothing more than choosing from the finite, predictable solutions (i.e. in, adjacent or proximate a contoured or not contoured region) with a reasonable expectation of success and optionally further in view of the admitted prior art (Page 1, lines 26-32) wherein conforming a film and including monitored post-heating includes in particular to heavily contoured areas of the vehicle.

Response to Arguments
Applicant's arguments filed 7/12/22 have been fully considered but they are not persuasive.
In view of the amendment filed 7/12/22 the previous 35 U.S.C. 112(b) rejection set forth in the Office action mailed 3/15/22 is withdrawn.
Applicant argues, “The (2) fusible temperature indicating material itself does not change color and therefore is not a thermochromics material.”.
This argument is not persuasive wherein the temperature indicator material (i.e. a material is the elements, constituents, or substances of which something is composed or can be made) taught by Wahl as set forth in the rejection comprises (11-15) and (17) and changes colour due to a change in temperature and is thus considered a thermochromics material and including regarding claim 2 the thermochromics material undergoes an irreversible/non-reversible colour change.
Applicant further argues, “In addition, Wahl does not teach or suggest a substance which would function to indicate reaching a specific temperature at the precise moment at which the temperature is reached because Wahl’s temperature indicator is enclosed in an insulative material. See, Wahl at column 6, lines 50-55. Therefore, there is hysteresis in the indication of the target temperature in Wahl because the temperature indicator is insulated from the external environment.”.
This argument is not persuasive wherein Wahl does not teach there is hysteresis in the indication of the target temperature (e.g. see Column 5, lines 6-12) wherein in any event the claims are not commensurate in scope with this argument as none of the claims require a substance which would function to indicate reaching a specific temperature at the precise moment at which the temperature is reached and preclude the temperature indicator is insulated from the external environment.
Applicant further argues, “Wahl is concerned with providing a record of past events to an operator, rather than providing a real-time indication of a specific temperature at which to carry out a specific process. This would cause the same technical problems as using a heat gun and an infra-red thermometer as described at page 1 of Applicant’s Specification. In post-heating processes, any lag in knowing when the target temperature has been reached may cause: (1) overheating, which would damage the wrapping film; or (2) underheating, which would make the post-heating process ineffective.”.
This argument is not persuasive wherein Wahl does not teach the temperature indication is not a real-time indication (Wahl teaches the temperature indicator material is used to determine a particular temperature is reached, to detect overheating, etc.) wherein in any event the claims are not commensurate in scope with this argument as none of the claims require providing a real-time indication of a specific temperature without any lag in knowing when the target temperature has been reached.
Applicant further argues, “The temperature indicator of Pieper functions by melting and becoming translucent. See, Pieper at column 5, lines 5-24. The temperature indicator of Pieper is not a thermochromics material because melting to become translucent is not a color change.”.
This argument is not persuasive wherein Pieper teaches the temperature indicating material is thermochromic (Column 1, lines 14-15), and further the temperature indicating material changing from an opaque colour to a translucent colour is a colour change, i.e. change in the way the material reflects, absorbs, or transmits light and including a change in colour from opaque white to translucent white combined with the colour of the material below the translucent white.
Applicant further argues, “Pieper also does not teach or suggest a method of wrapping a vehicle with the features of claim 1. Rather, the heat-shrinkable nature of Pieper is contrary to the nature of wrapping film because shrinking wrapping film would obscure the pattern or design, which would be aesthetically deleterious. Further, the temperature indicator of Pieper is incorporated into the heat-shrinkable article and incapable of being removed. See, Pieper at column 3, lines 3-11. This is contrary to the claim 1 thermochromics material that is removably secured.”.
This argument is not persuasive as in response to applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Pieper is not applied to teach applying a wrapping film to a vehicle or removing the thermochromics material wherein Pieper does not teach the thermochromics material/temperature indicating material can only be used in a heat-shrinkable article.
Applicant further argues, “Kelley is nonanalogous because it is in an entirely different field from Applicant’s endeavor and not reasonably pertinent to Applicant’s particular problem.”.
This argument is not persuasive wherein Kelley (see Paragraphs 0020) is from the same field of Applicant’s endeavor directed to thermochromics material used for temperature indicating (see Page 2, lines 12-15 of the instant specification).  Further, Kelly is reasonably pertinent to Applicant’s particular problem of how to monitor temperature (see Page 1, lines 30-32 of the instant specification) and/or further how to removably secure a temperature indicator (see Page 3, lines 7-8 of the instant specification).
Applicant further argues, “Welin is nonanalogous because it is in an entirely different field from Applicant’s endeavor and not reasonably pertinent to Applicant’s particular problem.”.
This argument is not persuasive wherein Welin (see Paragraphs 0045, 0046, and 0049) is from the same field of Applicant’s endeavor directed to a temperature indicator.  Further, Welin is reasonably pertinent to Applicant’s particular problem of how to monitor temperature and/or further how to removably secure a temperature indicator.
Applicant further argues, “There is no disclosure or suggestion in Bettinger of post-heating operations.”.
This argument is not persuasive wherein Bettinger teaches a post-heating operation (see Column 6, lines 26-40).
Applicant further argues, “The temperatures disclosed in Bettinger to exhibit a change in colour are not sufficient to conduct a post-heating operation.” and “As described in Applicant’s Specification, if the wrapping film is not heated to a sufficiently high temperature in the post-heating operation, then the film may only temporarily conform to the vehicle shape, which may result in the wrapping film delaminating or lifting from the vehicle body at a later time.” and “The indicating composition of Van Praet is also incapable of changing colour at a temperature sufficient for effecting a post-heating operation.”.
This argument is not persuasive (it being initially noted Bettinger, like the instant invention, teaches conducting the post-heating operation with a heat gun see Column 6, lines 38-40) wherein the claims are not commensurate in scope with this argument as none of the claims require any particular post-heating temperature and including none of the claims require the wrapping film is heated to a sufficiently high temperature in the post-heating operation to preclude the film only temporarily conform to the vehicle shape, which may result in the wrapping film delaminating or lifting from the vehicle body at a later time.
Applicant further argues, “In addition, the colour changing materials of Bettinger are used after the polymeric sheet has been adhered to the vehicle.” and “Here, it is impossible to re-order the thermochromic material of Bettinger to be removably secured/adhered.”.
This argument is not persuasive wherein the rejection does not rely on or re-order the thermochromic material (5) taught by Bettinger rather Van Praet is applied to teach locating a thermochromics material in Bettinger of a temperature indicator material (by adhering it to the wrapping film) in, adjacent or proximate the area requiring post-heating and heating the wrapping film to effect the post-heating operation until the thermochromics material changes colour by a visual inspection of the thermochromics material on the vehicle to monitor and control the heating to reveal that a pre-selected temperature for the shrinking and activating was reached.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216. The examiner can normally be reached 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN L GOFF II/Primary Examiner, Art Unit 1746